Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 4, 2017

                                       No. 04-16-00707-CV

                                    Stephen WELLINGTON,
                                            Appellant

                                                  v.

                                  Carrie Lynn WELLINGTON,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-1769-CV
                          Honorable Robin V. Dwyer, Judge Presiding

                                          ORDER
       Appellant has filed a notice of bankruptcy stating appellee has filed a petition in
bankruptcy under Chapter 7 of the Bankruptcy Code, in Case Number I6-52722-AMK in the
United States Bankruptcy Court for the Northern District of Ohio, and that the bankruptcy
proceeding is currently pending.

        The court takes no action on the filing. We order the appeal abated and removed from the
court’s active docket. See Tex. R. App. P. 8.2. The appeal will be reinstated only upon proper
motion and proof. See Tex. R. App. P. 8.3; 4th Tex. App. (San Antonio) Loc. R. 4. All motions
and other documents pending or filed are abated subject to being re-urged in the event the case is
reinstated.

       We further order the clerk of this court to send copies of this order to the trial court clerk,
the court reporter, and the attorneys of record.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court